Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 3-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Domergue (US 6,221,475 B1) and Shah et al. (US 2011/0124253).
Regarding claim 1, Domergue teaches a method of making a carbon composite, Col. 5, lines 47-50, but does not teach the claimed depositing at least one of graphene platelets or carbon nanotubes into a carbonized fibrous structure via a dispersion, through a vacuum impregnation process.. wherein the depositing is executed prior to execution of the infiltrating the carbonized fibrous structure with hydrocarbon gas.
Shah teaches heating the carbon fiber, see [0131], but does not teach the claimed method.
Claims 3-8 are allowable at least due to their dependence on claim 1.
Regarding claim 9, Domergue teaches a method of making a carbon composite, Col. 5, lines 47-50, but does not teach the claimed depositing at least one of graphene platelets or carbon nanotubes into the carbonized fibrous structure via a dispersion, through a vacuum impregnation process…  wherein the infiltrating using the hydrocarbon gas is executed after the depositing.
Shah teaches heating the carbon fiber, see [0131], but does not teach the claimed method.
Claims 10-16 are allowable at least due to their dependence on claim 9.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744